Name: Commission Regulation (EC) No 2036/94 of 10 August 1994 introducing a countervailing charge on certain varieties of plum originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/8 Official Journal of the European Communities 11 . 8 . 94 COMMISSION REGULATION (EC) No 2036/94 of 10 August 1994 introducing a countervailing charge on certain varieties of plum originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Having regard to the Treaty establishing the European Community, Whereas, for plums of group I originating in Romania theentry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these plums ;Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/920, as amended by Regulation (EC) No 3528/93 Q, are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (8), as amended by Regulation (EC) No 547/94 f), Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EC) No 1324/94 of 8 June 1994 fixing for the 1994 marketing year the reference prices for plums (3) fixed the reference price for class I, group I at ECU 69,39 per 100 kilograms net for the month of August 1994 ; Article 1 A countervailing charge of ECU 24,14 per 100 kilograms net is applied to plums (CN codes 0809 40 1 1 and 0809 40 19), other than the following varieties : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsche), Pershore (Yellow Egg), Mirabelle and Bosnische origina ­ ting in Romania. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available, less the duties, and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : Article 2Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 249/93 (*), the prices to be taken This Regulation shall enter into force on 12 August 1994. (  ) OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 338 , 31 . 12. 1993, p . 26 . (3) OJ No L 144, 9. 6. 1994, p. 7. (6) OJ No L 387, 31 . 12. 1992, p. 1 . f) OJ No L 320, 22. 12. 1993, p. 32. (8) OJ No L 108, 1 . 5. 1993, p. 106 . O OJ No L 69, 12. 3 . 1994, p. 1 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . 0 OJ No L 28, 5. 2 . 1993, p. 45. 11 . 8 . 94 Official Journal of the European Communities No L 208/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1994. For the Commission Rene STEICHEN Member of the Commission